Case 2:20-cv-10831-TGB-EAS ECF No. 22 filed 04/20/20   PageID.318   Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ERIC ESSHAKI, as candidate for                  2:20-CV-10831-TGB
United States Congress and in his
individual capacity;
MATT SAVICH, as candidate for
Forty-Seventh District Court,            ORDER GRANTING MOTIONS
Oakland County, Michigan and in           TO FILE AMICUS CURIAE
his individual capacity;                  BRIEFS; GRANTING AND
DEANA BEARD, as candidate for              DENYING MOTIONS TO
the Third Circuit Court Judge,                  INTERVENE
Regular Term, Non-Incumbent
Position in Wayne County and in
her individual capacity.

                  Plaintiffs,

      vs.

GRETCHEN WHITMER,
Governor of Michigan;
JOCELYN BENSON, Secretary of
State of Michigan; and
JONATHAN BRATER, Director of
the Michigan Bureau of Elections,
in their official capacities,

                  Defendants.


      The Court received motions to intervene in this matter from Mr.

Matt Savich, a judicial candidate for the Forty-Seventh District Court

(ECF No. 11), Ms. Deana Beard, a judicial candidate for the Third Circuit
                                     1
Case 2:20-cv-10831-TGB-EAS ECF No. 22 filed 04/20/20   PageID.319   Page 2 of 3




Court (ECF No. 17), and Mr. Kyle Kopitke, an independent presidential

candidate (ECF No. 18). The Court finds that because Mr. Savich and

Ms. Beard must submit signatures pursuant to Section 168.544f for their

respective races by April 21, 2020, Mr. Savich and Ms. Beard share

common questions of law and fact with Plaintiff. Pursuant to Federal

Rule of Civil Procedure 24(b)(1)(B), the motions to intervene (ECF Nos.

11, 17) are GRANTED.

      Mr. Kopitke does not allege that he is running for an office with an

April 21, 2020 signature filing deadline. Consequently, the Court finds

that Mr. Koptike does not share sufficient questions of law and fact with

Plaintiff and that granting the motion would cause undue delay of the

adjudication of the original party’s dispute. Accordingly, Mr. Kopitke’s

motion to intervene (ECF No. 18) is DENIED.

      The Court initially received a motion for leave to file amicus curiae

brief from Mr. Daniel Finley, a judicial candidate for the Twenty-Second

Circuit Court (ECF No. 7), which was granted by the Court by text-only

order on April 10, 2020. Thereafter, the Court received motions for leave

to file amicus curiae briefs from the American Civil Liberties Union (ECF




                                     2
Case 2:20-cv-10831-TGB-EAS ECF No. 22 filed 04/20/20   PageID.320   Page 3 of 3




No. 14) and Ms. Whittney Williams (ECF No. 20). The motions for leave

to file amicus curiae briefs (ECF Nos. 14, 20) are GRANTED.

IT IS SO ORDERED.

 DATED this 20th day of April, 2020.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                     3
